Exhibit 10.7

 

 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: July 1, 2008


$500,000




12% SENIOR SECURED DEBENTURE
DUE DECEMBER 30 2008


THIS DEBENTURE of Sahara Media, Inc. a Delaware corporation, having a principal
place of business at 75 Franklin Street, 2nd Floor, New York, New York (the
“Company”), designated as its 12% Debenture, due December 30, 2008 (the
“Debenture”).


FOR VALUE RECEIVED, the Company promises to pay to John Thomas Bridge &
Opportunity Fund or its registered assigns (the “Holder”), the principal sum of
$500,000 on the earlier of (i) December 30, 2008, (ii) upon a Change of Control
(at the option of the Holder), or (iii) upon the closing of a Subsequent
Financing (the “Maturity Date”), to pay accrued interest to the Holder at the
Maturity Date on the then outstanding principal amount of this Debenture at the
rate of 12% per annum, payable in cash and in the event of a Change of Control
in which the Company is not the surviving entity the Company shall  issue to the
Holder  i) 500,000 shares of common stock of the surviving entity in the
reorganization contemplated by the LOI (as defined herein); provided however,
that if the common stock placed by John Thomas Financial pursuant to the
Investment Agreement is at a subscription price (whether in cash or non cash
consideration) of less than $1.00 per share, the Company shall issue  Holder
additional common stock in an amount equal to the difference between (a) 500,000
multiplied by a fraction, the numerator of which is $1.00 and the denominator of
which is the lower subscription price issued pursuant to the Investment
Agreement and (b) 500,000; and (ii) a five year warrant to purchase 500,000
shares of common stock of the surviving entity at an exercise price at $2.00 per
share (if the warrants issued in connection with the Investment Agreement are
less than $2.00 per share, such exercise price shall be reduced to the exercise
price of such warrants issued in connection with the Investment Agreement). The
warrant shall include standard anti-dilution provisions and additional exercise
price adjustments for sales of common stock at prices less than $2.00 within one
year of the issue date of the warrant. Holder shall enter into all documents
that are used to place the securities pursuant to the Investment Agreement and
shall have the same rights as such investors, including but not limited to
registration rights.  Upon the Maturity Date resulting from any reason other
than a Change of Control, the Company shall issue to Investor shares of its
common stock in an amount after such issuance that equals 20% of the issued and
outstanding shares of common stock on a fully diluted basis, in lieu of the
securities described in the previous sentence (the “Additional Consideration
Shares”). (For the avoidance doubt, the common stock and warrant issuance
referenced in this paragraph are the same and not in addition to the stock and
warrant issuance referenced in Section 2(b) of the Purchase Agreement.) The
Company may pre-pay this Debenture at any time without penalty.  If the Company
fails to execute a definitive agreement in connection with the Letter of Intent
by and between the Company and Mac Film Works, Inc. (“LOI”) , the Company shall
repay Holder 30% of any and all funds raised by the Holder.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
This Debenture is subject to the terms and conditions set forth in the Purchase
Agreement, as well as to the following additional provisions:


Section 1.                                  This Debenture is exchangeable for
an equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same.  No service
charge will be made for such registration of transfer or exchange.


Section 2.                                  This Debenture has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.  Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.


Section 3.                                Events of Default.


(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           any default in the payment of the principal amount of, or interest
on, the Debenture;


(ii)           the Company shall fail to observe or perform any other covenant
or agreement contained in this Debenture or any of the other Transaction
Documents which failure is not cured, if possible to cure, within 10 Business
Days after notice of such default is sent by the Holder or by any other holder
to the Company;


(iii)           the Company shall commence, or there shall be commenced against
the Company a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company  commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company  suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Company makes a general assignment for the benefit of creditors; or the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company; or any
corporate or other action is taken by the Company or any subsidiary thereof for
the purpose of effecting any of the foregoing;


(iv)           default shall occur with respect to any other indebtedness for
borrowed money or under any agreement under which such indebtedness may be
issued by the Company and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of such
indebtedness for which such default shall have occurred exceeds $200,000;


(v)           material default shall occur with respect to any contractual
obligation of the Company under or pursuant to any contract, lease, or other
agreement to which the Company is a party and such default shall continue for
more than the period of grace, if any, therein specified, if the aggregate
amount of the Company’s contractual liability arising out of such default
exceeds or is reasonably estimated to exceed $200,000;


(vi)           final judgment for the payment of money in excess of $200,000
shall be rendered against the Company and the same shall remain undischarged for
a period of 60 days during which execution shall not be effectively stayed; or


(vii)                                           the Company shall materially
breach the Investment Agreement between John Thomas Financial and the Company in
connection with the Subsequent Financing.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 


(b)           If any Event of Default occurs, the full principal amount of this
Debenture, together with interest, the Additional Consideration Shares and other
amounts owing in respect thereof, to the date of acceleration shall become
immediately due and payable.  Commencing 5 days after the occurrence of any
Event of Default that results in the eventual acceleration of this Debenture,
the interest rate on this Debenture shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it.  No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.


Section 4.                                Secured.  This Debenture is secured
pursuant to the terms of the Security Agreement, issued contemporaneously
herewith, between Holder and the Company.


Section 5.                                Definitions.  For the purposes hereof,
in addition to the terms defined elsewhere in this Debenture: (a) capitalized
terms not otherwise defined herein have the meanings given to such terms in the
Purchase Agreement, and (b) the following terms shall have the following
meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Change of Control” as used herein shall mean the occurrence of the following
events:


 
(i)
A sale, transfer, or other disposition by the Company through a single
transaction or a series of transactions occurring within a 90-day period of
securities of the Company representing Beneficial Ownership (as defined below)
of fifty (50%) percent or more of the combined voting power of the Company’s
then outstanding securities to any “Unrelated Person” or “Unrelated Persons”
acting in concert with one another.  For purposes of this definition, the term
“Person” shall mean and include any individual, partnership, joint venture,
association, trust corporation, or other entity including a “group” as referred
to in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (“1934
Act”).  For purposes of this definition, the term “Unrelated Person” shall mean
and include any Person other than the Company, a wholly-owned subsidiary of the
Company, an existing shareholder, or an employee benefit plan of the Company;
provided however, a sale of the Company’s securities in a capital raising
transaction shall not be a Change of Control.



 
(ii)
A sale, transfer, or other disposition through a single transaction or a series
of transactions occurring within a 90-day period of all or substantially all of
the assets of the Company to an Unrelated Person or Unrelated Persons acting in
concert with one another.



 
(iii)
A change in the ownership of the Company through a single transaction or a
series of transactions occurring within a 90-day period such that any Unrelated
Person or Unrelated Persons acting in concert with one another become the
“Beneficial Owner,” directly or indirectly, of securities of the Company
representing at least fifty-one (51%) percent of the combined voting power of
the Company then outstanding securities.  For purposes of this Agreement, the
term “Beneficial Owner” shall have the same meaning as given to that term in
Rule 13d-3 promulgated under the 1934 Act, provided that any pledgee of voting
securities is not deemed to be the Beneficial Owner of the securities prior to
its acquisition of voting rights with respect to the securities.



 
(iv)
Any consolidation or merger of the Company with or into an Unrelated Person,
unless immediately after the consolidation or merger the holders of the Common
Stock of the Company immediately prior to the consolidation or merger are the
beneficial owners of securities of the surviving corporation representing at
least fifty-one (51%) percent of the combined voting power of the surviving
corporation’s then outstanding securities.



 
(v)
a reorganization of the Company pursuant to a Section 368 of the Internal
Revenue Code of 1986, including any reorganization with Mac Filmworks, Inc.

 
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Purchase Agreement, dated as of the date hereof,
to which the Company and the original Holder are parties, as amended, modified
or supplemented from time to time in accordance with its terms.


“Subsequent Financing” shall be the closing of the sale of Company capital stock
or debt securities in one or a series of placements aggregating at least
$3,000,000 within the 6 month period from the Original Funding Date.


“Trading Day” means (a) a day on which the shares of Common Stock are traded on
a Trading Market on which the shares of Common Stock are then listed or quoted,
or (b) if the shares of Common Stock are not quoted on a Trading Market, a day
on which the shares of Common Stock are quoted in the over-the-counter market as
reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the shares of Common Stock are not listed or quoted as
set forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business
Day.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


Section 6.  Reserved.


Section 7.                                      Except as expressly provided
herein, no provision of this Debenture shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Debenture is a direct debt obligation of the
Company.  As long as this Debenture is outstanding, the Company shall not and
shall cause it subsidiaries not to, without the consent of the Holder, amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder; or  enter into any agreement with
respect to any of the foregoing.


Section 8.                                      If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.


Section 9.  All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of Houston, Harris County (the “Texas Courts”).  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Texas Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or such Texas Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Debenture and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Debenture, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
 
 
4

--------------------------------------------------------------------------------

 

 
Section 10.  Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture.  Any waiver
must be in writing.


Section 11.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.


Section 12.  Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.




 
5

--------------------------------------------------------------------------------

 
*********************
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.



  SAHARA MEDIA, INC.          
 
By:
/s/ Philmore Anderson IV       Name: Philmore Anderson IV       Title: Chief
Executive Officer          

 
 
 
 
 
 
 
6